 
 
I 
111th CONGRESS
2d Session
H. R. 4750 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2010 
Mr. Schauer (for himself, Mr. McMahon, Ms. DeGette, Ms. Schakowsky, Mr. Connolly of Virginia, and Ms. Sutton) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Federal Meat Inspection Act and Poultry Products Inspection Act to improve food safety by supporting efforts by entities that purchase beef, pork, or poultry products to further examine the products to ensure they remain safe for human consumption and to prohibit interference with such examination efforts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Meat Contamination Prevention Act of 2010. 
2.Purchaser examination of previously inspected beef, pork, and poultry products 
(a)Federal meat inspection actSection 6 of the Federal Meat Inspection Act (21 U.S.C. 606) is amended by adding at the end the following new subsection: 
 
(e)Purchaser examination 
(1)Examination authorizedNothing in this section or section 4 precludes an entity that purchases carcasses, parts of carcasses, meat or meat food products authorized to be inspected at any establishment under the authority of this title and found to be not adulterated from performing, or causing to be performed at the expense of the entity, a further examination of the products to ensure that the products remain unadulterated. 
(2)Prohibition against interference with purchaser examinationA person, firm, or corporation otherwise subject to this title may not prohibit (via contract or any other means) an entity described in paragraph (1) from performing, or causing to be performed, a further examination of carcasses, parts of carcasses, meat or meat food products authorized by such paragraph. 
(3)PenaltiesAny person, firm, or corporation who violates paragraph (2) shall, upon conviction, be subject to imprisonment for not more than three years, or a fine of not more than $10,000, or both such imprisonment and fine.. 
(b)Poultry products inspection actSection 6 of the Poultry Products Inspection Act (21 U.S.C. 455) is amended by adding at the end the following new subsection: 
 
(d)Purchaser examination 
(1)Examination authorizedNothing in this section precludes an entity that purchases poultry carcasses and parts thereof or other poultry products inspected at any establishment under the authority of this Act and found to be not adulterated from performing, or causing to be performed at the expense of the entity, a further examination of the products to ensure that the products remain unadulterated. 
(2)Prohibition against interference with purchaser examinationA person, firm, or corporation otherwise subject to this Act may not prohibit (via contract or any other means) an entity described in paragraph (1) from performing, or causing to be performed, a further examination of poultry carcasses and parts thereof or other poultry products authorized by such paragraph. 
(3)PenaltiesAny person, firm, or corporation who violates paragraph (2) shall be fined not more than $10,000 or imprisoned not more than three years, or both..  
 
